Citation Nr: 0918688	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May1977 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his submitted statements, the Veteran asserts he was first 
diagnosed with pancreatitis in February 1982 when he was 
treated at the Lake City VA Medical Center.  While the RO 
obtained the Veteran's treatment records from that facility, 
the earliest treatment of record is in April 2006.  
Accordingly, attempts to obtain any available earlier 
treatment records from this facility should be made.

Furthermore, the Veteran's Form DD-214 reflects that he was 
released from active duty in May 1981 but had a reserve 
obligation until February 1983.  The Board notes that a 
veteran may be service-connected for a disease, such as 
pancreatitis, that first manifested during active duty for 
training (ACDUTRA).  38 U.S.C.A. § 101(24)(B).  However, the 
Veteran's service personnel and treatment records, not 
currently of record, must first be associated with the 
Veteran's claims file before a determination may be made 
regarding whether the Veteran was serving on ACDUTRA at the 
time he was diagnosed with pancreatitis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records from the Lake City VA Medical 
Center prior to April 2006, to include 
treatment rendered in 1982, if available.

2.  The RO should contact the appropriate 
service department, records management 
center, and/or federal agency and request 
complete copies of the Veteran's service 
personnel records, to include his 
reservist records.  The appropriate 
authorities should also be requested to 
conduct a search for all possible 
available service treatment records from 
his period of reserve service.

3.  Once the above-requested development 
has been completed, the Veteran's claim 
must be readjudicated.  If the decision 
remains adverse to the Veteran, he and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
